        Case 1:18-cv-00299-AJN Document 205 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                          8/17/21
  Hawaii Structural Ironworkers Pension Trust Fund,

                       Plaintiff,
                                                                            18-cv-00299 (AJN)
                –v–
                                                                                  ORDER
  AMC Entertainment Holdings, Inc., et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       The conference scheduled for August 20, 2021 in this case is adjourned to September 3,

2021 at 3:45 P.M. The conference will proceed remotely by telephone. The parties and

members of the public may access the proceeding by dialing (888) 363-4749 and entering access

code 9196964.



       SO ORDERED.

 Dated: August 17, 2021
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                              1
